Appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered May 22, 2006 in a personal injury action. The order denied plaintiffs’ motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1).
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 9, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P, Martoche, Lunn, Peradotto and Green, JJ.